



Exhibit 10.3


THE SCOTTS MIRACLE-GRO COMPANY
LONG-TERM INCENTIVE PLAN
(Effective January 27, 2017)


PERFORMANCE UNIT AWARD AGREEMENT FOR EMPLOYEES
(with related Dividend Equivalents)


PERFORMANCE UNITS GRANTED TO
[Grantee’s Name] ON [Grant Date]


This Award Agreement describes the type of Award that you have been granted and
the terms and conditions of your Award.


1.
DESCRIPTION OF YOUR PERFORMANCE UNITS. You have received a grant of [Number]
Performance Units (“Performance Units”), based on a target level of performance,
and an equal number of related Dividend Equivalents. Each Performance Unit
represents the right to receive one full Share at the time and in the manner
described in this Award Agreement based upon the performance criteria described
in the attached Exhibit A. Subject to Section 6 of this Award Agreement, each
Dividend Equivalent represents the right to receive an amount equal to the
dividends that are declared and paid during the period beginning on the Grant
Date and ending on the Settlement Date (as described in Section 5(a) of this
Award Agreement) with respect to the Shares represented by the related
Performance Units. As described herein, the Performance Units and related
Dividend Equivalents that will actually be awarded to you may be more or less
than the number of Performance Units granted. See Exhibit A for more details.

The “Grant Date” of your Award is [Grant Date]. To accept this Award Agreement,
you must return a signed copy of this Award Agreement no later than [Date 30
Days After Grant Date], to [Third Party Administrator] (the “Third Party
Administrator”) as follows:
[Third Party Administrator]
Attention: [TPA Contact’s Name]
[TPA Contact’s Address]
[TPA Telephone Number]


2.
INCORPORATION OF PLAN AND DEFINITIONS.



(a)
This Award Agreement and your Performance Units are granted pursuant to the
terms and conditions of The Scotts Miracle-Gro Company Long-Term Incentive Plan
effective January 27, 2017 (the “Plan”) and this Award Agreement. All provisions
of the Plan are incorporated herein by reference, and your Performance Units and
related Dividend Equivalents are subject to the terms of the Plan. To the extent
there is a conflict between this Award Agreement and the Plan, the Plan will
govern.



(b)
Capitalized terms that are not defined in this Award Agreement have the same
meanings as in the Plan.








--------------------------------------------------------------------------------





3.     PERFORMANCE UNIT ACHIEVEMENT. The number of “Performance Units Achieved”
will be calculated as follows: Performance Units Achieved = Performance Units *
Payout Percentage. The number of Performance Units Achieved, if any, is subject
to satisfaction of the performance criteria set forth on Exhibit A over the
period beginning on [Beginning Date] and ending on [Ending Date] (the
“Performance Period”), and will be determined at the end of the Performance
Period. Each whole Performance Unit Achieved represents the right to receive one
full Share at the time and in the manner described in this Award Agreement.


4.     VESTING. Except as provided in Section 7 of this Award Agreement, the
Performance Units Achieved are subject to the following vesting criteria:


(a)
General Vesting. If your employment continues from the Grant Date until [Third
Anniversary of Grant Date] (the “Vesting Date”) the number of Performance Units
Achieved shall become 100% vested on the Vesting Date; or



(b)
Accelerated Vesting. Under the following circumstances, the Performance Units
Achieved will be deemed to become 100% vested, even if you Terminate prior to
the Vesting Date (subject to the performance criteria as described in Section 3
and Exhibit A):



(i)
If you Terminate because of your death or due to a disability for which you
qualify for benefits under The Scotts Miracle-Gro Company’s Long-term Disability
Plan or another long-term disability plan sponsored by the Company (“Disabled”),
the number of Performance Units Achieved will be deemed to become 100% vested as
of the Vesting Date; or



(ii)
If you Terminate for a reason other than Cause after reaching age 55 and
completing at least 10 years of employment with the Company, its Affiliates
and/or its Subsidiaries, the number of Performance Units Achieved will be deemed
to become 100% vested as of the Vesting Date.



(iii)
If you Terminate due to an involuntary Termination by the Company without Cause
no earlier than 180 days before the Vesting Date, your Termination will be
deemed to have occurred on the Vesting Date such that the number of Performance
Units Achieved will be deemed to become 100% vested as of the Vesting Date.

5.
SETTLEMENT.

(a)
Subject to the terms of the Plan and this Award Agreement, the number of vested
Performance Units Achieved, minus any Shares that are withheld for taxes as
provided under Section 5(c), shall be settled in a lump sum as soon as
administratively practicable, but no later than 90 days following the Vesting
Date (the “Settlement Date”). Your whole Performance Units Achieved shall be
settled in full Shares, and any fractional Performance Unit Achieved shall be
settled in cash, determined based



2





--------------------------------------------------------------------------------





upon the Fair Market Value of a Share on the Settlement Date, which shall equal
to the closing price of a Share on the Settlement date if it is a trading day
or, if such date is not a trading day, on the next preceding trading day.
(b)
Except as provided in Section 6 of this Award Agreement, you will have none of
the rights of a shareholder with respect to Shares underlying the Performance
Units unless and until you become the record holder of such Shares.



(c)
You may use one of the following methods to pay the required withholding taxes
related to the settlement of your Performance Units Achieved. You will decide on
the method at the time prescribed by the Company. If you do not elect one of
these methods, the Company will apply the Net Settlement method described below:

(i)
CASH PAYMENT: If you elect this alternative, you will be responsible for paying
the Company through the Third Party Administrator cash equal to the minimum
statutory withholding requirements applicable on your Performance Units.



(ii)
NET SETTLEMENT: If you elect this alternative, the Company will retain the
number of shares with a Fair Market Value equal to the minimum statutory
withholding requirements applicable on your Performance Units.



(d)
The number of Performance Units Achieved will vest and be settled only under the
circumstances described above, unless there is a Change in Control, in which
case your Performance Units may vest earlier at Target in accordance with the
Plan and pursuant to the discretion of the Committee. See the Plan for further
details.



6.    DIVIDEND EQUIVALENTS. Each Dividend Equivalent represents the right to
receive an amount equal to the dividends that are declared and paid during the
period beginning on the Grant Date and ending on the Settlement Date with
respect to the Shares represented by the related Performance Units Achieved,
subject to the same terms and conditions. The Dividend Equivalents on
Performance Units Achieved shall be payable only when and to the extent that the
underlying Performance Unit vests and becomes payable. Any Dividend Equivalents
will be distributed to you in accordance with Section 5 of this Award Agreement
or forfeited, depending on whether or not you have met the conditions described
in this Award Agreement and the Plan. Any such distributions will be made in
(i) cash, for any Dividend Equivalents relating to cash dividends and/or
(ii) Shares, for any Dividend Equivalents relating to Share dividends.
7.    FORFEITURE.


(a)
Except as otherwise provided in Section 4 or Section 5(d) of this Award
Agreement, you will forfeit your unvested Performance Units if you Terminate
prior to the Vesting Date, whether the performance criteria are achieved or not.







3





--------------------------------------------------------------------------------





(b)
If you engage in “Conduct That Is Harmful To The Company” (as described below),
you will forfeit your Performance Units and related Dividend Equivalents and
must return to the Company all Shares and other amounts you have received
through the Plan or this Award Agreement if, without the Company’s written
consent, you do any of the following within 180 days before and 730 days after
you Terminate:



(i)
You breach any confidentiality, nondisclosure, and/or noncompetition obligations
under any agreement or plan with the Company or any Affiliate or Subsidiary;



(ii)
You fail or refuse to consult with, supply information to or otherwise cooperate
with the Company or any Affiliate or Subsidiary after having been requested to
do so;



(iii)
You deliberately engage in any action that the Company concludes has caused
substantial harm to the interests of the Company or any Affiliate or Subsidiary;



(iv)
You fail to return all property (other than personal property), including
vehicles, computer or other equipment or electronic devices, keys, notes,
memoranda, writings, lists, files, reports, customer lists, correspondence,
tapes, disks, cards, surveys, maps, logs, machines, technical data, formulae or
any other tangible property or document and any and all copies, duplicates or
reproductions that you have produced or received or have otherwise been provided
to you in the course of your employment with the Company or any Affiliate or
Subsidiary; or



(v)
You engaged in conduct that the Committee reasonably concludes would have given
rise to a Termination for Cause had it been discovered before you Terminated.



8.    AMENDMENT AND TERMINATION. Subject to the terms of the Plan, the Company
may amend or terminate this Award Agreement or the Plan at any time.


9.    BENEFICIARY DESIGNATION. You may name a beneficiary or beneficiaries to
receive any vested Performance Units and related Dividend Equivalents that may
be achieved under this Award Agreement but are settled after you die. This may
be done only on the Beneficiary Designation Form and by following the rules
described in that Form. The Beneficiary Designation Form does not need to be
completed now and is not required as a condition of receiving your Award.
However, if you die without completing a Beneficiary Designation Form or if you
do not complete that Form correctly, your beneficiary will be your surviving
spouse or, if you do not have a surviving spouse, your estate.


10.    TRANSFERRING YOUR PERFORMANCE UNITS AND RELATED DIVIDEND EQUIVALENTS.
Except as described in Section 9, your Performance Units and related Dividend
Equivalents may not be transferred to another person. Also, the Committee may
allow you to place


4





--------------------------------------------------------------------------------





your Performance Units and related Dividend Equivalents into a trust established
for your benefit or the benefit of your family. Contact the Third Party
Administrator for further details.


11.    GOVERNING LAW. This Award Agreement shall be governed by the laws of the
State of Ohio, excluding any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of the Plan to the
substantive law of another jurisdiction.


12.    OTHER AGREEMENTS AND POLICIES. Your Performance Units and related
Dividend Equivalents, whether achieved or not, will be subject to the terms of
any other written agreements between you and the Company or any Affiliate or
Subsidiary to the extent that those other agreements do not directly conflict
with the terms of the Plan or this Award Agreement. Your Performance Units and
related Dividend Equivalents granted under the Plan shall be subject to any
applicable Company clawback or recoupment policies, share trading policies and
other policies that may be implemented by the Company from time to time.


13.    ADJUSTMENTS TO YOUR PERFORMANCE UNITS. Subject to the terms of the Plan,
your Performance Units and related Dividend Equivalents will be adjusted, if
appropriate, to reflect any change to the Company’s capital structure (e.g., the
number of Shares underlying your Performance Units will be adjusted to reflect a
stock split).


14.    YOUR ACKNOWLEDGMENT OF AND AGREEMENT TO AWARD CONDITIONS.
By signing below, you acknowledge and agree that:
(a)    A copy of the Plan has been made available to you;
(b)    You understand and accept the terms and conditions of your Award;
(c)
By accepting this Award under the Plan, you agree to all Committee
determinations as described in the Plan and this Award Agreement.    



(d)
You will consent (on your own behalf and on behalf of your beneficiaries and
transferees and without any further consideration) to any necessary change to
your Award or this Award Agreement to comply with any law and to avoid paying
penalties under Section 409A of the Code, even if those changes affect the terms
of your Award and reduce its value or potential value; and

(e)
You must return a signed copy of this Award Agreement to the address given above
before [Date 30 Days After Grant Date].





5





--------------------------------------------------------------------------------





[Grantee’s Name]


By: ______________________________


Date signed: ________________________
THE SCOTTS MIRACLE-GRO COMPANY


By: ___________________________________


[Name of Company Representative]
[Title of Company Representative]
Date signed: ____________________________







6





--------------------------------------------------------------------------------







EXHIBIT A
PERFORMANCE CRITERIA


The number of Performance Units Achieved under this Award Agreement is subject
to the satisfaction of the following performance criteria and will be determined
as of the end of the Performance Period, as follows:
Performance Period: [Start Date] to [End Date]
Performance Units Achieved = Performance Units * Payout Percentage


Payout Percentage = Portion of Performance Units achieved




 
Metric Weighting
Minimum
( x%)
Target
( x%)
Maximum
( x%)
Metric 1
X%
 
 
 
Metric 2
X%
 
 
 
Metric 3
X%
 
 
 



Note: If actual performance is below the Minimum performance level indicated, no
Performance Units will be achieved


Metric Definition 1:
Metric Definition 2:
Metric Definition 3:






7



